Case 1:21-cv-22581-RKA Document 1 Entered on FLSD Docket 07/20/2021 Page 1 of 6




                        IN THE UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

 OMM IMPORTS, INC., a Florida corporation,                     Case No. 1:21­cv­22581
 d/b/a ZERO GRAVITY

        Plaintiff,
 v.

 RAZ MARKETING, INC.,
 a Colorado corporation, and
 RAZ BERIA, an individual,

       Defendants.
 _____________________________________/

                                           COMPLAINT

        OMM Imports, Inc. d/b/a Zero Gravity files this lawsuit against Defendants, RAZ

 MARKETING, INC., and RAZ BERIA, and states:

                             PARTIES, JURISDICTION & VENUE

        1.      This Court has original jurisdiction pursuant to Title 28, United States Code,

 Section 1332, as this case is between citizens of different states and the amount in controversy

 exceeds $75,000 exclusive of interest and costs.

        2.      Plaintiff, OMM Imports, Inc. d/b/a Zero Gravity (“OMM”), is a Florida corporation

 with a principal address in Miami-Dade County, Florida.

        3.      Defendant, RAZ MARKETING, INC. (“Raz Marketing”), is a Colorado

 corporation with a principal address in Colorado Springs, Colorado, and is otherwise sui juris.

        4.      Defendant, RAZ BERIA (“Beria,” and together with Raz Marketing, the

 “Defendants”), is an individual believed to be a citizen of and residing in Colorado Springs,

 Colorado, is over the age of eighteen, and is otherwise sui juris.

        5.      Venue is proper in the Southern District of Florida pursuant to Title 28, United



                                                    1
Case 1:21-cv-22581-RKA Document 1 Entered on FLSD Docket 07/20/2021 Page 2 of 6




 States Code, Section 1391(b) because a substantial part of the events giving rise to the claims at

 issue occurred within this judicial district, and in light of Defendants’ breach of an agreement with

 OMM, which resides in this judicial district. Defendants also agreed that the agreement between

 the Parties shall be governed exclusively by the laws of the State of Florida, and that the competent

 courts of Miami-Dade County, Florida shall have the exclusive jurisdiction with respect to any

 dispute arising out of the agreement.

        6.      All conditions precedent have been met, waived, or satisfied to bring this lawsuit.

                                   FACTUAL BACKGROUND

        7.      OMM was formed as a Florida corporation in 2014, and since then has been

 focused, inter alia, on designing and developing the safest, most effective, and most uniquely

 designed anti-aging facial products to deliver to consumers across the globe.

        8.      On November 11, 2019, OMM entered into a Retail Agreement with Raz

 Marketing, which provided Raz Marketing with a non-exclusive, non-assignable, non-transferable

 limited right to sell OMM’s products, namely, home use skin rejuvenation machines marketed

 under the Zero Gravity brand (the “Zero Gravity Products”), but only to “retail end-customers” in

 the Lavelier store in the Chapel Hills mall in Colorado Springs, Colorado. A copy of the Retail

 Agreement is attached as Exhibit A.

        9.      The Retail Agreement incorporated a New Customer Form agreement which

 specifically detailed the allowable scope of sales. A copy of the New Customer Form agreement

 is attached as Exhibit B.

        10.     Beria, as Owner of Raz Marketing, executed the Retail Agreement as “Personal

 Guarantor” and executed a “Personal Guarantee.” See Ex. A at 1, and Annex B.




                                                  2
Case 1:21-cv-22581-RKA Document 1 Entered on FLSD Docket 07/20/2021 Page 3 of 6




        11.     The Retail Agreement also contained provisions prohibiting Defendants from

 selling the Zero Gravity Products online.

        12.     For instance, Section 5 of the Retail Agreement, glaringly titled NO ONLINE

 SALES, explicitly prohibits Defendants from “offering, marketing and/or making any online sales

 as further described in the undertaking attached hereto as Annex A.”

        13.     Annex A to the Retail Agreement, glaringly titled UNDERTAKING RE:

 ONLINE SALES PROHIBITION, explicitly prohibited Defendants from “making any sale,

 market, advertisement or otherwise transfer (collectively ‘Sale’), directly or indirectly, of any of

 OMM's products via on-line sources (including without limitation any on-line store or other

 platform) or to another business entity or sole proprietor operating a retail business…” See Ex. A

 at Annex A.

        14.     The penalty for breaching these provisions, which provisions are vital to OMM’s

 business, is clearly stated in Annex A as follows:

        …any breach of this undertaking will cause OMM irreparable harm for which
        monetary damages may be an insufficient remedy. Accordingly, it is agreed that in
        the event of a failure to fully comply with this undertaking I shall immediately pay
        OMM the sum of USD 100,000 (One Hundred Thousand dollars) which constitutes
        a reasonable compensation and not a penalty under the circumstances hereof, and
        all without derogating from any other right or remedy available to OMM under the
        Agreement and/or any law. This undertaking shall survive the expiration or
        termination for any reason of this Agreement and shall remain in full force and
        effect for the maximum period permitted by applicable law.

 See Ex. A at Annex A.

        15.     Pursuant to Section 15 of the Retail Agreement, titled INDEMNIFICATION, and

 Section 29, titled ATTORNEY FEES, Defendants agreed to reimburse all legal fees and expenses

 arising out of a dispute concerning this Agreement.




                                                  3
Case 1:21-cv-22581-RKA Document 1 Entered on FLSD Docket 07/20/2021 Page 4 of 6




        16.       The prohibition against online sales, and the direct or indirect facilitation thereof,

 and the sale to non-retail end-customers, is critical to OMM’s business, as it prevents parties from

 undercutting OMM’s retail customers and flooding the market with cheaper pricing. If left

 unaddressed, this would cause massive and irreparable price erosion, reputational damage, and

 customer loss.

        17.       It recently came to OMM’s attention that Defendants have breached the Retail

 Agreement by, at a minimum, selling dozens of Zero Gravity Products to a notorious eBay seller,

 “targettime,” thereby facilitating the sale of Zero Gravity Products online and to a party other than

 a retail end-customer in the Chapel Hills mall location.

        18.       As a result of Defendants’ contractual breaches, OMM has been required to retain

 the undersigned counsel to pursue its interests in this matter, and is obligated to pay the

 undersigned a reasonable attorneys’ fee for their services, and to reimburse the undersigned for

 any costs incurred in connection with said representation.

        19.       Pursuant to Section 25 of the Retail Agreement, Defendants have agreed to accept

 service of process of this Complaint by certified mail or delivery by overnight courier.

                              COUNT I – BREACH OF CONTRACT
                                   (Against Raz Marketing)

        20.       OMM realleges and reavers Paragraphs 1 – 19 as if fully set forth herein.

        21.       OMM and Raz Marketing entered into a valid agreement, namely, the Retail

 Agreement (which incorporates the New Customer Form agreement).

        22.       OMM fully performed under the Retail Agreement.

        23.       Raz Marketing has breached the Retail Agreement by, at a minimum, selling dozens

 of Zero Gravity Products to a notorious eBay seller, “targettime,” thereby facilitating the sale of




                                                    4
Case 1:21-cv-22581-RKA Document 1 Entered on FLSD Docket 07/20/2021 Page 5 of 6




 Zero Gravity Products online and to a party other than a retail end-customer in the Chapel Hills

 mall location.

        24.       OMM has been monetarily damaged by Raz Marketing’s breach.

                             COUNT II – BREACH OF CONTRACT
                                        (Against Beria)

        25.       OMM realleges and reavers Paragraphs 1 – 19 as if fully set forth herein.

        26.       OMM and Raz Marketing, with Beria as Personal Guarantor, entered into valid

 agreement, namely, the Retail Agreement (which incorporates the New Customer Form

 agreement).

        27.       Beria agreed to be personally responsible for satisfying all obligations of Raz

 Marketing.

        28.       OMM fully performed under the Retail Agreement.

        29.       Beria has breached the Retail Agreement by, at a minimum, selling dozens of Zero

 Gravity Products to a notorious eBay seller, “targettime,” thereby facilitating the sale of Zero

 Gravity Products online and to a party other than a retail end-customer in the Chapel Hills mall

 location.

        30.       Beria has also breached the Retail Agreement by, at a minimum, refusing to honor

 his obligations as Personal Guarantor.

        31.       OMM has been monetarily damaged by Beria’s breaches.

                                      PRAYER FOR RELIEF

        WHEREFORE, OMM prays for judgment in their favor and against Defendants containing

 the following provisions:

        A. An award of damages, including enhanced damages, against Defendants, jointly and

              severally, in an amount to be proven at trial, including pre- and post-judgment interest;

                                                   5
Case 1:21-cv-22581-RKA Document 1 Entered on FLSD Docket 07/20/2021 Page 6 of 6




       B. An award of costs of suit, including attorneys’ and expert fees, expenses and

           disbursements, against Defendants, jointly and severally; and

       C. Such other and further relief as the Court deems just and proper.


                               DEMAND FOR JURY TRIAL

       OMM hereby demands a trial by jury of all issues so triable as a matter of law.

                                            Respectfully submitted,

                                            THE CONCEPT LAW GROUP, P.A.
                                            6400 N. Andrews Ave., Suite 500
                                            Fort Lauderdale, Florida 33309
                                            Tel: 754.300.1500

                                            By: /s/ Adam S. Goldman
                                            Adam S. Goldman, Esq.
                                            Fla. Bar. No. 86761
                                            agoldman@conceptlaw.com
                                            Alexander D. Brown, Esq.
                                            Fla. Bar No. 752665
                                            abrown@conceptlaw.com
                                            Counsel for OMM




                                               6
